UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MICHAEL L. FERGUSON, et al.,
           Plaintiffs,                            17-CV-6685 (ALC) (BCM)
      -against-                                   ORDER
                                                                                               04/09/2020
RUANE CUNIFF & GOLDFARB INC., et
al.,
           Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the April 9, 2020 telephonic conference, it is

hereby ORDERED that:

      1.     The parties shall substantially complete written discovery with respect to

             documents and information readily available through electronic or other remote

             means (including the service of privilege logs in accordance with Local Civil Rule

             26.2 as to documents or information withheld on privilege grounds) no later than

             June 8, 2020.

      2.     Judge Moses will conduct a further telephonic status conference on June 4, 2020,

             at 10:00 a.m. At that time, counsel are directed to call the Court's conference line

             (888) 557-8511 and enter the access code 7746387. In advance of the conference,

             and no later than June 1, 2020, the parties shall submit a joint letter updating the

             Court on the progress of discovery, outlining in general terms documents that

             have been produced in response to written discovery and documents that have not

             yet been produced. It is the intention of the Court to set further discovery

             deadlines at the June 4 conference, including deadlines for depositions and expert

             discovery.
3.    If the parties believe that a conference with the Court prior to June 4 would be

      helpful in this matter, they may file a joint letter outlining the issues that require

      the Court’s attention and proposing at least two mutually agreeable dates and

      times. The Court ordinarily conducts telephonic conferences during the morning

      hours, Mondays through Thursdays.

Dated: New York, New York
       April 9, 2020

                                     SO ORDERED.



                                     ________________________________
                                     BARBARA MOSES
                                     United States Magistrate Judge




                                        2
